224 S.W.3d 622 (2007)
EUCLID PLAZA ASSOCIATES, LLC, Respondent,
v.
Howard DANZIG, Appellant.
No. ED 88304.
Missouri Court of Appeals, Eastern District, Division Two.
May 1, 2007.
Motion for Rehearing and/or Transfer Denied June 7, 2007.
Howard Danzig, St. Louis, MO, for appellant.
Jill R. Rembusch, St. Louis, MO, for respondent.
Before GEORGE W. DRAPER III, P.J., GARY M. GAERTNER, SR., J., and ROBERT G. DOWD, JR., J.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 7, 2007.

ORDER
PER CURIAM.
Euclid Plaza Associates, LLC (hereinafter, "Euclid Plaza") filed suit against Howard Danzig (hereinafter, "Danzig") for breach of lease. Danzig filed an affirmative defense and counterclaim, alleging he was evicted constructively. Euclid Plaza filed a motion for summary judgment which the trial court granted. Danzig appeals pro se, claiming Euclid Plaza was barred from recovering additional rents, he should have received a jury trial, and the trial judge should have been disqualified.
Euclid Plaza filed two motions taken with the case. The motion to strike Danzig's appendix is denied. The motion to grant Euclid Plaza attorneys' fees on appeal is granted, in part. Danzig is directed to pay the sum of one thousand dollars in attorneys' fees to Euclid Plaza.
We have reviewed the briefs of the parties and the record on appeal. There is no genuine issue of material fact which would preclude entry of summary judgment. Rule 74.04(c)(3); ITT Commercial Finance v. Mid-America Marine, 854 S.W.2d 371, 376 (Mo. banc 1993). An extended opinion would have no precedential value.
We affirm the judgment pursuant to Rule 84.16(b).